Case 1:20-cv-01556-AJT-JFA Document 52 Filed 06/18/21 Page 1 of 3 PageID# 271




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION



WOW air LLC,

                   Plaintiff / Counterclaim-
                   Defendant,
       v.                                               Civil Action No. 1:20-cv-01556-AJT-JFA
Mark R. Pond,

                   Defendant / Counterclaim-
                   Plaintiff.



             MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW

       The law firm of Gibson, Dunn & Crutcher, LLP and all of its attorneys who have made an

appearance in this matter, including, without limitation, Jason Schwartz, Daniel Weiss, Brian

Andrea, and Zoë Klein (collectively, “Gibson Dunn”) submit this memorandum in support of their

motion for leave to withdraw as counsel for WOW air LLC (“WOW”) pursuant to Local Rules of

Civil Procedure 7 and 83.1(G).

       Gibson Dunn initially moved to withdraw as counsel on May 11, 2021, citing a breakdown

in communication and cooperation that prevented Gibson Dunn from fulfilling its role as counsel

to WOW, as well as WOW’s failure to pay its bill as agreed. This Court denied Gibson Dunn’s

motion without prejudice. Subsequently, on May 21, 2021, the Court granted Mark Pond’s motion

to enforce the settlement agreement, ordering WOW and its Chairman to deliver the settlement

sum, together with fees and costs, within three days.

       Gibson Dunn immediately shared the Court’s Order with WOW and its Chairman. In

addition, Gibson Dunn also immediately shared with WOW and its Chairman Mark Pond’s motion
Case 1:20-cv-01556-AJT-JFA Document 52 Filed 06/18/21 Page 2 of 3 PageID# 272




to show cause why WOW air LLC and its Chairman Michele Roosevelt Edwards should not be

held in contempt of court. Nonetheless, the breakdown in communication and cooperation

between Gibson Dunn and WOW has persisted. This continued breakdown prevents Gibson Dunn

from fulfilling its role as counsel to WOW.

       This Court has permitted counsel to withdraw its representation where communications are

strained and where the client does not comply with its fee arrangement. See NGM Ins. Co. v.

Secured Title & Abstract, Inc., Civil Action No. 3:07CV536, 2008 WL 1826032 (E.D. Va. Apr.

23, 2008). WOW will not be prejudiced if this Court grants this motion because there are no

impending discovery or trial deadlines.

       Accordingly, Gibson Dunn respectfully requests that this Court permit them to withdraw

as counsel for WOW in the above-captioned matter.


                                              Respectfully submitted,

Dated: June 18, 2021                          /s/ Jason C. Schwartz
                                              Jason C. Schwartz, Va. Bar No. 43635
                                              Daniel Weiss (pro hac vice)
                                              Zoë Klein (pro hac vice)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, DC 20036
                                              jschwartz@gibsondunn.com
                                              dweiss@gibsondunn.com
                                              zklein@gibsondunn.com
                                              Telephone:     202.955.8500
                                              Facsimile:     202.467.0539




                                                 2
Case 1:20-cv-01556-AJT-JFA Document 52 Filed 06/18/21 Page 3 of 3 PageID# 273




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of June 2021, I electronically filed the foregoing

with the Clerk of the Court for the Eastern District of Virginia using the CM/ECF system, which

sent a notification of such filing (NEF) to the following:

Evan R. Smith
COGENT LAW GROUP LLP
1875 K St. N.W. 4th Fl.
Washington, DC 20006
esmith@cogentlaw.co
Telephone:    202.644.8880
Facsimile:    202.644.8880


       I further certify that I will direct this document to be served on WOW air LLC by

overnight mail to the following address:

WOW air LLC
45025 Aviation Drive, Suite 150
Dulles, Virginia 20166
Attention: Michele Roosevelt Edwards


                                                     /s/ Jason C. Schwartz
                                                     Jason C. Schwartz, Va. Bar No. 43635
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, DC 20036
                                                     jschwartz@gibsondunn.com
                                                     Telephone:      202.955.8500
                                                     Facsimile:      202.467.0539




                                                 3
